Title: To Benjamin Franklin from Richard Bennett Lloyd, 10 April 1779
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 10th. April 1779—
Your obliging favour of the 18th of March came safe to hand, for which I beg you will accept my best thanks. I must apologize to you for the liberty I am about to take but as I have much reason to be assured of your Friendship and as there is no Gentleman who’s advice I would so soon follow as your’s—permit me therefore, to ask your opinion on the following scheme—. Mr. William Eden (the late Commissioner, and who I have known for some years) hearing that my stay in this Country would be but short, and supposing that I intended to return to America he has offered to procure a passport should I think of going by the way of New York—.
My answer was, that should such indulgence be granted Government must not expect advantage by it, for on my arrival in Maryland I must take the oath directed by Congress and act agreeably to the laws of that State, or run the hazard of forfeiting my Estate—. I think he replied that perhaps Government would not suppose the allowing a few individuals to return to their Estates that it could effect the point in question—.
I have since received a letter from Mr. Eden saying, that he being sensible that so long a separation from my property must be a pressing Inconvenience to me, he would very readily recommend to the Commander in Chief at New York to permit me and my Family to pass thro the Lines to the Southward: and he had every reason to persuade himself that his Recommendation wd. be sufficient for the Purpose—.
I find the impossibility of leaving my Family in Europe and the taking my little Children the great length of journey to Nantes or Bourdeaux— My Finances being exceedingly low (it has been with difficulty I have been able to borrow a few hundreds for the Necessary expences of my Family) this, with the risk of falling into the hands of a Jersey or Grenesey Privateer and my Wife & Children barbarously treated, I confess alarms me much—.
But as this is a Step which requires more foresight than I am able to give it, may I ask for your Friendly advice?—I shall now leave off, beging many pardons for taking up so much of your time— A letter directed for me and put under cover and directed for Messrs. Gale Dawes & Stephenson Little Tower Street London I think will get safe to my hands—.

Mrs. Lloyd unites with me in best respects, and I am with the greatest esteem your very obedient humble Servant—
Richard Btt. Lloyd
The Honourable Benjamin Franklin Esquire &c: &c: &c:—
 
Notation: Richard B. Lloyd Londres 10 avril 1779.
